Order entered April 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00215-CV

                               SULMA GONZALES, Appellant

                                                V.

  THE DALLAS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
  BOARD OF DALLAS COUNTY APPRAISAL DISTRICT AND LYONS EQUITIES,
                          INC., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                            ORDER
       The reporter’s record in this case has not been filed. By letter dated March 21, 2016, the

Court advised appellant that appellant must provide, within ten days of the date of the letter, (1)

notice that appellant had requested preparation of the reporter’s record; and, (2) written

verification that appellant had paid or made arrangements to pay the reporter’s fee; or written

documentation that appellant has been found to be entitled to proceed without payment of costs.

The Court cautioned appellant that if the Court did not receive the required documentation within

the time specified, the Court may order the appeal submitted without the reporter’s record. To

date the Court has received no response. Accordingly the Court orders the appeal submitted
without the reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant’s brief is due on or before

May 29, 2016.


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE